DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 01/29/2021 have been fully considered. 
Regarding claim[s] 1 – 14 under the various obviousness rejections, applicant’s remarks are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, see the office action below.
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action. 
Response to Amendment
Status of the instant application:
Claim[s] 15 – 19 are newly claim[s]. 
Claim[s] 1 – 19 are pending in the instant application. 
Regarding claim[s] 1 – 14 under the various obviousness rejections, applicant’s claim amendments have been inspected, therefore, the rejections are withdrawn. However, there are new prior art rejections on the claims to address applicant’s newly added claim amendments in the office action below. 
Regarding claim[s] 15 – 19, which are newly added claim[s], the examiner has addressed such claim[s] in the office action below. 
Specification
Applicant’s amendment to the title has been considered, and is persuasive, therefore, the objection is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 4, 12, 15 is/are rejected under 35 U.S.C. 103 as being un-patentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928], further in view of Lofstrom [US PAT # 6161213]
As per claim 1. Bowers does teach a microelectronic device [paragraph 0009, lines 11 – 15, The communication system also includes an edge subsystem configured to receive said model and perform predictive and prescriptive analytics on sensor data from said system running on said model deployed at said edge] comprising:
a first sensor die that includes a plurality of sensor circuit components including a first sensor circuit component [Figure # 1, components 120, 140, and paragraph 0069, lines 1 – 3, The AOS edge subsystem 120 accepts dynamic inputs in two principal forms, namely, dynamic input updates 130 and sensors 140]; 
a plurality of runtime-adaptable compute fabric dies that each comprise a plurality of programmable data processing circuit components and data storage circuit components, wherein within each compute fabric die at least one of the programmable data processing circuit components is electrically coupled to at least one of the plurality of data storage circuit components [paragraph 0068 lines 1 – 12, Referring initially to FIG. 1, illustrated is a block diagram of an embodiment of a communication system 100. The communication system 100 includes an AOS architect subsystem 110 (including a processor ("PR") and memory ("M")) [i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit] and an AOS edge subsystem 120 (including a processor ("PR") and memory ("M"))[i.e. applicant’s plurality compute fabric dies comprises processing circuit and storage circuit]. For an exemplary discussion of a processor and memory see FIG. 3. The AOS architect subsystem 110 includes cause and effect model building, testing, and deployment functions described in more detail with respect to FIG. 6. The AOS architect subsystem 110 is primarily employed on personal computing devices such as laptops and desktops, among others. Also see figure # 3, and paragraph 0077, lines 13 – 15.]; and
a plurality of storage component dies, wherein each storage component die is electrically coupled to at least one of the plurality of compute fabric dies, wherein the first sensor die and each compute fabric die and storage component die is an integrated circuit semiconductor die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein the plurality of compute fabric dies includes at least a first compute fabric die and a second compute fabric die electrically coupled to the first compute fabric die [paragraph 0068, lines 19 – 23, The AOS architect and edge subsystems 110, 120 may be collocated on a shared computational device, but can also be physically separated and communicate via the Internet or other suitable means],
wherein at least one of a data processing component and a storage component of the microelectronic device is electrically coupled to the first sensor circuit component [Figure #1, components 120, PR, M, 140],
wherein each compute fabric die has a same system architecture [Figure # 1, AOS 110, 120], wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one of a sensor circuit component [paragraph 0119, lines 3 – 10, Each set of trial values is then ready for further calculation within an AOS model. It should be noted that the number of trials for a model evaluation is a known constant, but can be adjusted during the model development and configuration phase. As the model is evaluated, the values for trial N are selected from each sensor data input and other input data nodes], a data storage circuit component, and a data processing circuit component of the microelectronic device as an intrinsic properties circuit component [paragraph 0079, lines 7 – 19, The programs stored in the memories may include program instructions or computer program code that, when executed by an associated processor, enable the respective communication device to perform its intended tasks. Of course, the memories may form a data buffer for data transmitted to and from the same. Exemplary embodiments of the system, subsystems, and modules as described herein may be implemented, at least in part, by computer software executable by processors, or by hardware, or by combinations thereof. Of course, other modules, subsystems, etc. (such as the AOS architect subsystem 110) may be operated on a computer system analogous to the edge gateway 300]. 
Bowers does not appear to teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing electric circuit biasing of the selected intrinsic properties circuit component……..; and generating the identifying information based on the identified semiconductor manufacturing process variations.
However, Guo does teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by changing electric circuit biasing of the selected intrinsic properties circuit component……..; and generating the identifying information based on the identified semiconductor manufacturing process variations [paragraph: 0036, lines 1- 3, A Physical Unclonable Function (PUF) is a challenge-response mechanism exploiting manufacturing process variations within circuits to obtain a unique identifier. 
Then at paragraph: 0037, An SRAM PUF exploits the uninitialized power-up state of a static random access memory (SRAM) to generate an identifying "fingerprint" for a memory device or an electronic device into which the memory device is integrated. While SRAM cell design is symmetrical, the manufacturing process deviations lead to a small asymmetry between SRAM cells, resulting in a preferred/biased state (0 or 1) during startup. This preference or bias of uninitialized SRAM cells may be used to uniquely identify a memory device.].

Bowers and Guo do not clearly teach identifying semiconductor manufacturing process variations of the selected intrinsic properties circuit component based on the changing of the electrical circuit biasing.
However, Lofstrom does teach identifying semiconductor manufacturing process variations of the selected intrinsic properties circuit component based on the changing of the electrical circuit biasing [col. 5, lines 34 – 42, Stimulus circuit 48 also produces an N-Well bias control line WELL for controlling the bias for the N-Well underneath the P channel MOSFETs in the identification cell array 46. When the ICID circuit is enabled, the N-Well is biased on, at the positive supply voltage, allowing the identification array to operate. When the ICID circuit is disabled, the N-Well is biased to the negative supply voltage, along with all the other signal lines connected to the identification cell array 46.
Where at col. 2, lines 40 – 48, An integrated circuit identification (ICID) circuit in accordance with one aspect of the invention produces a unique identification number or record (ID) for each chip in which it is included even though the ICID circuit is fabricated The ICID circuit includes a set of circuit cells and produces its output ID based on measurements of outputs of those cells that are functions of random parametric variations that naturally occur when fabricating chips.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified and Lofstrom in order for monitoring of sensor data of the AOS and prevention of compromise of the industrial machine of Bowers as modified to include an integrated circuit identification (ICID) circuit of Lofstrom. This would allow for the AOS to monitor the source of the sensor data in a fine grained manner as to which circuit is producing such sensor data. See col. 3, lines 7 – 11 of Lofstrom. 
****The examiner notes that the embodiments of the prior art of Bowers can take the form of circuits and application specific integrated circuits (ASIC), see paragraphs: 0194, 0078 of Bowers. 

As per claim 4. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for calibrating at least one of the plurality of sensor circuit components [Bowers, paragraph 00194, circuits, integrated circuits – sensors can embody] by using the identifying information [Guo, paragraph: 0004, lines 1 – 6, Physical Unclonable functions (PUFs) provide a mechanism to uniquely identify a hardware device based on intrinsic variations of physical components. When multiple chips are manufactured, the complex semiconductor manufacturing process introduces slight variations
As per microelectronic device claim 12, that includes all the same or similar claim limitations as microelectronic device claim 1, and is similarly rejected. 

****The examiner notes that the embodiments of the prior art of Bowers can take the form of circuits and application specific integrated circuits (ASIC), see paragraphs: 0194, 0078 of Bowers. 
As per claim 15. Bowers as modified does teach the microelectronic device of Claim 1, wherein changing the electrical circuit biasing comprises: changing a bias voltage of the selected intrinsic properties circuit component [Lofstrom, col. 5, lines 34 – 42, Stimulus circuit 48 also produces an N-Well bias control line WELL for controlling the bias for the N-Well underneath the P channel MOSFETs in the identification cell array 46. When the ICID circuit is enabled, the N-Well is biased on, at the positive supply voltage, allowing the identification array to operate. When the ICID circuit is disabled, the N-Well is biased to the negative supply voltage, along with all the other signal lines connected to the identification cell array 46.
Where at col. 2, lines 40 – 48, An integrated circuit identification (ICID) circuit in accordance with one aspect of the invention produces a unique identification number or record (ID) for each chip in which it is included even though the ICID circuit is fabricated on all chips using identical masks. The ICID circuit includes a set of circuit cells and produces its output ID based on measurements of outputs of those cells that are functions of random parametric variations that naturally occur when fabricating chips].
Claim[s] 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Nasle et al. [US PGPUB # 2009/0063122]
As per claim 2. Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim # 1, above.
Bowers and Guo and Lofstrom do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for tagging data provided by the first sensor circuit component with tagging information generated from the identifying information.
However, Nasle does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for tagging data provided by the first sensor circuit component with tagging information generated from the identifying information [paragraph 0334, lines 3 – 13, database tags, or sensors configured to monitor the operational status of one or more pieces of electrical equipment represented by the one or more graphical objects including virtual system model status, analysis and simulation results. This can be accomplished by intelligently linking the unique identifiers (e.g., equipment IDs) associated with each of the graphical objects/symbol blocks to their corresponding database files and creating a tag or communication channel with the same unique identifier to allow the files to be populated with data from the electrical equipment associated with each unique identifier.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as 
As per claim 3. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for tagging analysis results generated for data provided by the first sensor circuit component with tagging information generated from the identifying information [Nasle, paragraph 0334, lines 3 – 13, database tags, or sensors configured to monitor the operational status of one or more pieces of electrical equipment represented by the one or more graphical objects including virtual system model status, analysis and simulation results. This can be accomplished by intelligently linking the unique identifiers (e.g., equipment IDs) associated with each of the graphical objects/symbol blocks to their corresponding database files and creating a tag or communication channel with the same unique identifier to allow the files to be populated with data from the electrical equipment associated with each unique identifier].
Claim[s] 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Liu et al. [US PGPUB # 2011/0208972]
As per claim 5.    Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim # 1, above.
Bowers and Guo and Lofstrom do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information.
	However, Liu does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a secret cryptographic key by using the identifying information [paragraph 0029, lines 3 – 5, a private key generator for generating a secret key, the secret key being based on an identity of a node].
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Liu in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include digitally signing the monitored sensor data of Liu. This would allow for the model that uses such data to verify whether or not the collected data is in fact from the AOS that collected such sensor data. See paragraph 0003, lines 1 – 9, and paragraph 0004, lines 1 – 5 of Liu.
As per claim 6. Bowser as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating a cryptographic private/public key pair by using the identifying information [Liu, paragraph 0006, lines 6 – 8, In an ID-based cryptosystem, a public key of each user is computable from a string corresponding to the user's identity (e.g. an email address, a telephone number, etc.)].
As per claim 7. Bowser as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, and generating a digital signature by signing the first sample of sensor data by using the secret cryptographic key [Liu, paragraph 0038, the offline signature is generated based on a secret key ].
Claim[s] 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] and Liu et al. [US PGPUB # 2011/0208972] as applied to claim[s] 7 above, and further in view of Shors et al. [US PGPUB # 2017/0373859]
As per claim 8. Bowers and Guo and Lofstrom and Liu do teach what is taught in the rejection of claim 7 above. 
Bowers and Guo and Lofstrom and Liu do not clearly teach the microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a block-chain system.
However, Shors does teach the microelectronic device of Claim 7, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for providing the signature and the first sample of the sensor data to a block-chain system [Shors, paragraph 0029, lines 19 – 21, When the user 12 captures a photo or video, the processing system 13 stores sensor data locally in a sensor data packet which is converted into a storage file 14. Then at Figure # 4B and paragraph 0038, lines 7 – 11, Here, the processing system creates 204 a storage file from the sensor data packet. Following arrow Q the storage file is uploaded 222 to an internal ledger. The internal ledger is periodically signed and may be uploaded 224 to a block chain. Then at Shors, paragraph 0031, lines 15 – 18, The storage file 14 is converted into a cryptographic signature 24A, following arrow X, using a hash function to insure the integrity of the data. The cryptographic signature 24A is stored on a public block chain 18].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Shors in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as 
As per claim 9. Bowers as modified does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for collecting a first sample of sensor data from the first sensor circuit component, generating a hash of the first sample of sensor data, and providing the hash [Shors, paragraph 0031, lines 15 – 18, The storage file 14 is converted into a cryptographic signature 24A, following arrow X, using a hash function to insure the integrity of the data. The cryptographic signature 24A is stored on a public block chain 18] and the first sample of the sensor data to an external blockchain system [Shors, paragraph 0029, lines 19 – 21, When the user 12 captures a photo or video, the processing system 13 stores sensor data locally in a sensor data packet which is converted into a storage file 14. Then at Figure # 4B and paragraph 0038, lines 7 – 11, Here, the processing system creates 204 a storage file from the sensor data packet. Following arrow Q the storage file is uploaded 222 to an internal ledger. The internal ledger is periodically signed and may be uploaded 224 to a block chain.].
Claim[s] 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] [s] 1 above, and further in view of Imai et al. [US PGPUB # 2018/0103013]
As per claim 10. Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim # 1, above. 
Bowers and Guo and Lofstrom do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data to a blockchain system.
However, Imai does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for accessing a public cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, encrypting the first sample of sensor data by using the public cryptographic key, and providing the encrypted first sample of the sensor data to a blockchain system [paragraph 0149, lines 7 – 10, Moreover, position information and sensor data of the terminal 2 (device) that are encrypted with the S public key are set in written information in the format. Then at paragraph 0049, When a service utilizing the BC is started, a public key that is generated from a secret key of the user, and a user ID (such as a bitcoin address) that is generated from the public key are published. The public key and the user ID are retained and made public on the BC. Each user generates the transaction (transaction information), which is broadcasted over the BC network].
. 
Claim[s] 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 1 above, and further in view of Haldenby et al. [US PGPUB # 2017/0046664]
As per claim 11.  Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim # 1, above. 
Bowers and Guo and Lofstrom do not clearly teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, and providing the signature and the first data structure to a blockchain system.
However, Haldenby does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for using the identifying information to generate a secret cryptographic key, collecting a first sample of sensor data from the first sensor circuit component, generating a first data structure that includes the first sample of sensor data, generating a digital signature by signing the first data structure by using the secret cryptographic key, and providing the signature and the first data structure to a blockchain system [paragraph 0058, Further, in some aspects, the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional blockchain ledger architecture. By way of example, the presence of user 108's public key within transaction data included within the conventional blockchain ledger may enable client device 104 and/or peer systems 160 to verify user 108's digital signature, as applied to data associated with transaction 202.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Haldenby in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include encrypting and storing the collected sensor data in a ledger system of Haldenby. This would allow the protection and integrity of the collected sensor data .  
Claim[s] 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to the rejection of claim[s] 1 above, and further in view of Barley et al. [US PGPUB # 2009/0157740]
As per claim 13. Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim #1 above. 
As rejected in claim 1 above, Bowers does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one data storage circuit component of the microelectronic device.  
Bowers and Guo and Lofstrom do not teach clearly the claim limitation of:  and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by:
changing electrical circuit biasing of the selected at least one data storage circuit component to collect information pertinent to the unique intrinsic physical specificities of the selected at least one data storage circuit component, and
generating the identifying information based the collected information.
However, Barley does teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by:
changing electrical circuit biasing of the selected at least one data storage circuit component to collect information pertinent to the unique intrinsic physical specificities of the selected at least one data storage circuit component [paragraph 0005, lines 1 – 5, One embodiment of a system for logging and reporting access to content includes a content addressable storage manager configured to [i.e. applicant’s changing electrical circuit biasing] control storing of data elements [i.e. applicant’s to collect information pertinent] to the content storage [i.e. applicant’s data storage circuit] and retrieving of data elements from the content storage], and
generating the identifying information based the collected information [paragraph 0005, lines 5 – 8, content addressable storage manager including a content identifier generator configured to generate a content identifier [i.e. applicant’s identifying information] for each data element stored [i.e. applicant’s collected information] in the content storage].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Barley in order for the monitoring of sensor data of the AOS and the generation of the model of behavior of analysis of the industrial machine of Bowers as modified to include an access log module that records or monitors the sensor data of industrial machines of Barley. This would allow for the monitoring to include building of a . 
Claim[s] 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to the rejection of claim[s] 1 above, and further in view of Ryman et al. [US PGPUB # 2013/0071085]
As per claim 14. Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim 1 above. 
As shown above in the rejection of claim 1, Bowers does teach the microelectronic device of Claim 1, wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for selecting at least one data processing circuit component of the microelectronic device. 
Bowers and Guo and Lofstrom do not clearly teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by:
changing electrical circuit biasing of the selected at least one data processing circuit component to collect information pertinent to the unique intrinsic physical specificities of the selected at least one data processing circuit component, and
generating the identifying information based the collected information.
However, Ryman does teach and wherein at least one data processing circuit component is coupled to a data storage circuit component that includes processing circuit instructions for generating identifying information by:
changing electrical circuit biasing of the selected at least one data processing circuit component to collect information pertinent to the unique intrinsic physical specificities of the selected at least one data processing circuit component [paragraph 0011, lines 2 – 10, In another aspect, the present invention relates to a system for recording and replaying server-generated data includes a storage device configured to store, a plurality of packets [i.e. applicant’s to collect information] sent to a client device, a protocol engine, configured to render at least one stored packet in the plurality of stored packets to a local video buffer and an optical character recognition device [i.e. applicant’s processing circuit component] executing on the server configured to [i.e. applicant’s changing electrical circuit biasing…etc.] analyze the at least one rendered packet [i.e. applicant’s to collect information pertinent…etc.] wherein analyzing includes at least scanning the at least one rendered packet to generate a word associated with the at least one packet], and
generating the identifying information based the collected information [paragraph 0011, lines 10 – 13, The system further includes a post processing component configured to generate identification data [i.e. applicant’s generating identifying information] associated with the generated word [i.e. applicant’s collected information] associated with the at least one packet].
. 
Claim[s] 16 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers et al. [US PGPUB # 2017/0351241] in view of Guo et al. [US PGPUB # 2015/0058928] and Lofstrom [US PAT # 6161213] as applied to claim[s] 15 above, and further in view of Krah et al. [US PGPUB # 2011/0061947]
As per claim 16. Bowers and Guo and Lofstrom do teach what is taught in the rejection of claim # 15, above. 
Bowers and Guo and Lofstrom do not clearly teach the microelectronic device of Claim 15, wherein the bias voltage is a DC voltage.
However, Krah does teach the microelectronic device of Claim 15, wherein the bias voltage is a DC voltage [paragraph: 0033, lines 14 – 17, direct current (DC) voltage].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bowers as modified with Krah in order for the monitoring of sensor data of the AOS and the 
As per claim 17. Bowers as modified does teach the microelectronic device of Claim 1, wherein changing the electrical circuit biasing comprises: changing a bias current of the selected intrinsic properties circuit component [Krah, paragraph: 0004, lines 4 – 9, The touch controller can selectively adjust bias current to components in a receive section of the device and/or can selectively bypass components in the receive section to reduce power while processing touch events, where the receive section can receive touch signals indicative of the touch events].
As per claim 18. Bowers as modified does teach the microelectronic device of Claim 1, wherein the selected intrinsic properties circuit component is a data processing circuit component of the microelectronic device, and wherein changing the electrical circuit biasing comprises: 
changing a bias current [Krah, paragraph: 0004, lines 4 – 9, The touch controller can selectively adjust bias current to components in a receive section of the device and/or can selectively bypass components in the receive section to reduce power while processing touch events, where the receive section can receive touch signals indicative of the touch events.] and 
a bias voltage applied to a terminal of the selected data processing circuit component [Lofstrom, col. 5, lines 34 – 42, Stimulus circuit 48 also produces an he ICID circuit is enabled, the N-Well is biased on, at the positive supply voltage, allowing the identification array to operate. When the ICID circuit is disabled, the N-Well is biased to the negative supply voltage].
As per claim 19. Bowers as modified does teach the microelectronic device of Claim 18, wherein the bias voltage applied to the terminal of the selected data processing circuit component is a DC voltage [Krah, paragraph: 0033, lines 14 – 17, direct current (DC) voltage].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434